PER CURIAM.
After a plea, the trial court imposed a downward departure sentence over objection. The reasons given for the departure sentence are insufficient. See State v. Knox, 990 So.2d 665, 668 (Fla. 5th DCA 2008); State v. Sawyer, 753 So.2d 737, 738 (Fla. 2d DCA 2000); State v. Arvinger, 751 So.2d 74, 77 (Fla. 5th DCA 1999); State v. Collins, 482 So.2d 388, 389 (Fla. 5th DCA 1985).
Because the plea was induced by the trial court’s offer to impose the departure sentence, on remand, Appellee may elect to withdraw his plea. Otherwise, the trial court must resentence him and impose a guideline sentence.
REVERSED AND REMANDED.
GRIFFIN, TORPY and COHEN, JJ., concur.